Case: 21-51076     Document: 00516392541          Page: 1    Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 13, 2022
                                   No. 21-51076                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Angel Lozano, III,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1514-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Angel Lozano, III, pleaded guilty to spray painting graffiti onto a
   federal building in El Paso, Texas. See 18 U.S.C. § 1361. The Government
   spent $2,094.12 to clean up Lozano’s mess. The district court ordered
   Lozano to pay back Uncle Sam “in accordance with the schedule for paying.”
   Its written judgment also ordered Lozano to pay “in accordance with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51076         Document: 00516392541                Page: 2       Date Filed: 07/13/2022




                                           No. 21-51076


   schedule of payments set forth.” What is that schedule? Nobody knows.
   Simply put, the district court did not include one in its written judgment.
           Lozano argues these facts create a conflict between the orally
   pronounced sentence and written judgment. And if those two conflict, then
   we must “remand for the limited purpose of correcting the written judgment
   to” match the oral pronouncement. United States v. Pacheco, 782 F.3d 213,
   223 (5th Cir. 2015) (first quoting United States v. Martinez, 250 F.3d 941, 942
   (5th Cir. 2001). But there is no conflict. The district court told Lozano not
   once but twice that he had to pay in accordance with a “schedule.” See United
   States v. Perez-Espinoza, 31 F.4th 988, 989 (5th Cir. 2022) (holding that
   sentencing conflicts require a “material difference between the oral
   pronouncement and the written judgment”).
           Still, Lozano’s sentence is obviously flawed: The district court
   ordered him to pay on a schedule but never gave him one. See United States
   v. Albro, 32 F.3d 173, 174 (5th Cir. 1994) (per curiam) (“[T]he district court
   must designate the timing and amount of payments.”); see also United States
   v. Broussard, 669 F.3d 537, 552 n.10 (5th Cir. 2012) (explaining our authority
   to reach “obvious error” sua sponte). Therefore, we VACATE and
   REMAND for resentencing on restitution. We otherwise AFFIRM. 1




           1
              For the first time on appeal, Lozano also complains that the district court
   erroneously delegated its judicial authority to his probation officer. “If the probation officer
   determines that [Lozano] pose[s] a risk to another person (including an organization),” the
   district court ordered, then “the probation officer may require [Lozano] to notify the
   person about the risk and [Lozano] must comply with that instruction.” Also, “[t]he
   probation officer may contact the person and confirm that [Lozano] ha[s] notified the
   person about the risk.” Our recent decision in United States v. Mejia-Banegas, decided
   during this appeal, now forecloses Lozano’s argument, and so we need not address it
   further. 32 F.4th 450, 451–52 (5th Cir. 2022).




                                                  2